So it is
Africa, through two of its most devoted and eminent sons,
that has the particular honour of leading the United Nations
into the new millennium. I refer to you, Mr. President, a
worthy freedom fighter for our sister nation, Namibia; I
now salute your well-deserved election to the presidency of
the General Assembly. I refer also to Mr. Kofi Annan, our
Secretary-General, to whom the international community is
indebted for the great perseverance and fervour he has
shown in his promotion of the purposes and principles of
the Charter and in strengthening the role of the United
Nations.
I am very moved to address this Assembly, because,
by electing me 25 years ago to the presidency at its twenty-
ninth session, the General Assembly was even then showing
its esteem for and interest in Africa and its consideration
for all of those generations of freedom fighters who, like
those of my country, have assumed the historic
responsibility of making a decisive contribution to the
advent of a better world. Twenty-five years have passed
during which the inexorable movement towards freedom
has followed its course, toppling the last bastions of
colonialism and racial segregation, and enshrining the
right to sovereign equality of States and the right of
peoples to development, self-determination and
independence.
At the same time, a new situation has emerged
marked by greater interdependence between nations,
which, as they have gradually become more and more
aware of the unity of their destinies, can no longer afford
to live in isolation nor remain indifferent or insensitive
when something happens to one of their members.
I have therefore come to speak about this common
destiny, on behalf of Africa and Algeria, at a time when
our session has chosen the theme of the culture of peace
and non-violence. Throughout this century, the world has
constantly evolved, created, destroyed, reinvented itself
and moved forward. Despite ideological conflicts and
economic crises, political tensions and devastating wars,
humanity has made its way inexorably towards one and
the same history — one and the same destiny.
New challenges are today confronting the
international community in a context occasioned by the
easing of ideological struggles, the end of the cold war
and the creation of a unipolar world, with its inherent
paradoxes for development.
One of these challenges is what is today called
globalization: a global economy, a global political system,
even global values and aspirations — but also, global
problems and dangers. In any case, implementation of
globalization is encountering a variety of barriers and
obstacles. On the economic side, unequal development
between nations certainly does not facilitate the
establishment of a universally accepted new world order.
Worrying gaps are beginning to appear, especially in
Africa: a chronic deterioration in the terms of trade; a
crushing weight of debt; fratricidal conflicts;
environmental degradation; increasing unemployment;
persistent epidemics; falling numbers of children in
school; declining official development assistance and
meagre direct investment. Furthermore, two thirds of the
least developed countries and three quarters of the low-
income countries are in Africa. In addition, 50 per cent of
the continent’s population live in abject poverty.
The thirty-fifth Organization of African Unity
(OAU) Summit showed that Africans were ready to face
11


up to this miserable situation by working for peace, stability
and cooperation and by entrenching political and economic
reform more firmly. But it also revealed how insubstantial
North-South cooperation is, showing that it is often limited
by policies based on vested interests or selective
intervention.
The Summit also pointed out the difficulties inherent
in the social, cultural and psychological structure of our
countries, with many misunderstandings resulting from the
mechanical application of criteria adopted in developed
countries not only in the economic but also in the political
and cultural areas.
The problems which have still to be solved are
therefore numerous, and the international community sees
them every day in Africa, Asia, the Balkans and the Middle
East. To these problems must be added the global
controversy between the champions of an optimistic
universality that easily tolerates the advent of and
adjustment to a unipolar world, and those who retain a
sense of their own identity and consider, rightly, that the
interests of mankind lie in constructing a multipolar world.
These problems do not, however, mean that all hopes
for harmonious globalization are purely utopian: they
merely represent obstacles to an evolution which we know
is unavoidable. What would be an illusion, however, would
be globalization of the impossible, globalization that ignores
the legitimate interests of humankind as a whole, because
sooner or later that would be doomed to failure. The
globalization of problems is a fact of life; that is why it is
imperative for us to find global solutions.
It cannot be overemphasized how discouraging it is to
see such a constantly widening gap between rich and poor
and between rich countries and Third World countries that
are stifled by debt. I certainly do not intend to complain to
the Assembly about the many upheavals of a “Third
Worldism” whose approach and methods are at least 20
years old and have become obsolete. The world is no
longer as it was in the 1970s; it has changed radically. It
seems to me, however, that this movement towards
pluralism and the market economy should be continued and
encouraged, and that it should be accompanied by a
movement towards solidarity. In fact, I believe that the
logic of power and confrontation that has marked the
twentieth century should give way to a logic of solidarity
that will make international relations more humane, based
on fair exchange and shared prosperity.
The progress of nations would be incomplete if we
restricted ourselves to seeking it solely through the
market. We must also continue to seek it simply by
promoting the most basic human rights. In sharing the
idea of human rights, it must be made clear that the
definition and observance of human rights must take into
account the context of each of our States, with their
differing traditions, social structures and priorities. For us,
human rights are balanced by the duties of the citizen and
governed by inescapable priorities. Apart from the
struggle against poverty, disease and illiteracy — ensuring
that every human being has the right to a decent and
dignified life — is it not true that human rights also mean
the protection of society from terrorism, drug traffickers
and purveyors of death of every kind? In this respect,
there are no discrepancies between our concerns and those
of the developed world on the issue of democracy and
human rights. Nevertheless, it remains true that these are
issues of utmost importance and highest priority.
This is why we believe that the idea of the progress
of the human race, and its emergence into the twenty-first
century through the adoption of the laws of the free
market, freedom of investment and other freedoms, cannot
be separated from its progress through development aid
and solidarity with Third World countries. In other words,
our interest should be focused on the renewal of
international action within the United Nations system so
as to adapt it to the new world contexts, to help it
respond to the legitimate expectations of the great
majority of nations and to bring about renewed progress
towards peace, stability, equity and shared prosperity.
I come from a continent where people need to have
faith in justice, because they believe that the countries
which exploited their resources to ensure their own
development have a heavy debt to repay. They need to
believe that, having given so much to building human
civilization in the modern era, they have the right to
demand that their dignity and their humanity should be
fully respected. I seek also to remind this Assembly that,
by letting poverty proliferate in a world which is
becoming increasingly interdependent, the rich countries
and the community of nations are paving the way for
disruptions in national life and for international relations
that will be increasingly susceptible to threats of violence,
conflict and discord, which are harmful to democracy and
to economic activity.
I also wish to recall that the failure of the Third
World, and of Africa in particular, to make itself heard —
a failure reflected in the results of the Uruguay Round —
12


does not augur well for solutions to all the problems that I
have mentioned. Does our degeneration mean that we are
irrevocably doomed to decline, and that the poverty of the
majority is irremediably bound to dominate the coming
century? I prefer not to believe that that is the case; I prefer
to believe rather that recovery is possible so long as
concerted and sustained action is taken in parallel with
action by the United Nations.
Such action must have two tiers. The first tier lies
with the industrialized countries because the solution to the
Third World’s problems is in their hands, as the Managing
Director of the International Monetary Fund rightly stated
over ten years ago: they have sufficient economic, financial
and legislative leverage to initiate reform and to restore an
environment conducive to growth for the developing
countries.
The second tier lies with the developing countries
themselves, which must take on the essential task of
becoming self-reliant by organizing their entry into the
world economy and by following through with economic
and political reforms. Unfortunately, they have no other
choice.
It is against this background that Africans met last
July in Algiers, where the thirty-fifth Organization of
African Unity (OAU) Summit was held. During this
meeting, which enjoyed a record number of participants,
Africans took stock of their achievements since
independence, weighed up current reforms in the light of
external forces and internal realities and laid down the
foundations of a new approach to and a new vision of the
future of the continent. Priority was given to concord and
peace in Africa. Africa is determined to speed up the
settlement of the conflicts between Eritrea and Ethiopia and
in the Great Lakes region, the Democratic Republic of the
Congo and Sierra Leone. Activities within OAU and the
subregional organizations have been intensified towards
restoring peace and putting an end to the suffering of the
refugees.
Similarly, Africa has unequivocally stated that it
supports international legality, democracy and respect for
law, and accordingly it has set out the guidelines for the
OAU position on the situations in Angola and in Western
Sahara. It fully supports the United Nations initiatives there,
as it does the OAU good offices in the Comoros, where it
hopes that the Comoran people will proceed with
democratic elections for their institutions so as to preserve
the country’s unity and territorial integrity.
A concern for peace and concord also underlies
Africa’s assessment of the Middle East peace process,
which it hopes will come to a comprehensive, fair and
lasting solution based on withdrawal by Israel from the
territories unjustly occupied by it and on its recognition
of the Palestinian people’s legitimate and inalienable
rights.
OAU is similarly concerned about peace and security
in the Gulf, where economic sanctions that are disastrous
for the affected populations should be lifted, as should
those unjustly imposed against Libya and Sudan even
though their Governments have fully cooperated with the
relevant investigations.
The human race must enter the new millennium free
of the disputes born of the historical vicissitudes of the
tormented and tragic century now drawing to its close. In
this context, hotbeds of tension and crises must be
eliminated. The suffering of peoples who are still unable
to exercise their right to self-determination and
independence must end. The embargo imposed on the
Iraqi people must be resolved in a less harmful way, as
our Secretary-General of OAU would say, in keeping
with United Nations resolutions. Terrorism, organized
crime, drug and arms trafficking — which undermine
relations between States and weaken peaceful and fruitful
international cooperation — must be a top priority. New,
ethical international relations should also be prioritized in
order to usher in a new era of peace and common
prosperity.
The Algiers Summit, however, did not restrict itself
to expressing, clearly, Africa’s desire to bring to an end
the tragic phase of conflicts which are tearing it apart,
and to go along, step by step, with the efforts of the
international community to institute a just and long-lasting
peace everywhere in the world. The Summit also studied
economic and development issues within the framework
of the Abuja Treaty, consolidating macroeconomic
reforms through the revival of sustained growth and
through regional integration within the framework of
African unity, the principle of which has just been
enshrined by the Sirte special Summit.
The Sirte Summit reaffirmed OAU solidarity with
and support for fraternal Libya concerning the need for a
final lifting of the unfair embargo imposed upon it. It
decided also to establish new rules and norms to facilitate
the development of operational structures and modalities
for OAU with a view to achieving effective union
between the countries of Africa. Such a union will
13


guarantee Africa’s security and strengthen cooperation
between its peoples, which will gain Africa the respect and
status it deserves in the light of the heavy cost it has paid
throughout history in sacrifice, slavery, exploitation and
despoliation during the colonial era. Such a union will also
promote Africa’s material and human potential and all that
makes it so different from the rest of the world. In short,
the Sirte Summit has reaffirmed in full the right of Africa
to be an active part of the globalization process. As a
result, justice will be equal for all, and the new concepts
introduced by globalization will be immunized against any
form of injustice, abuse or exclusion.
The Summit also affirmed the necessity of advancing
new reforms in the context of cooperation and partnership
between the United Nations and OAU in all fields. Lastly,
the Summit proposed a new ethics for international
relations, where the requirements of production and
competition should obscure neither the higher interest of
humanity — whose very existence is under threat from all
kinds of environmental degradation and other scourges
affecting the natural world, humankind and human values
and institutions — nor the rights of nation States to their
integrity and sovereignty.
We do not deny the right of northern-hemisphere
public opinion to denounce the breaches of human rights
where they exist. Nor do we deny that the United Nations
has the right and the duty to help suffering humanity. But
we remain extremely sensitive to any undermining of our
sovereignty not only because sovereignty is our final
defence against the rules of an unjust world, but because
we have no active part in the decision-making process in
the Security Council nor in monitoring the implementation
of decisions.
Furthermore, inasmuch as the sovereign state remains
beyond dispute a place of social contract and the context
within which human rights should be organized — political
rights, as well as economic and social ones — the
international community should favour stability as well as
concord and the culture of democracy for our developing
countries. But all this will remain a dream so long as the
real issues at stake, those of economic and social
development, have not been clearly set out, because, for
Africa as for other continents, these issues are the crux of
the matter.
The debate on the concept of interference in internal
affairs consequently seems far from over, as at least three
questions require exact answers: first, where does aid stop
and interference begin? Second, where are the lines to be
drawn between the humanitarian, the political and the
economic? Third, is interference valid only in weak or
weakened States or for all States without distinction? In
any event, we firmly believe that interference in internal
affairs may take place only with the consent of the State
in question. We firmly believe that the countries of the
South are capable of overcoming their difficulties, so long
as solidarity, loyal assistance and the concern of the
developed countries and the international community do
not fail them.
Algeria has paid a very heavy price for democracy,
and like other African countries must shoulder the high
social cost of the reforms which it is undertaking. It has
embarked upon a vast project of national renewal. It is
working hard to ensure civil concord, enhance democracy,
establish the rule of law and renew and modernize its
judicial system and administration. In short, we are
working to create conditions for the best possible use of
the country’s economic potential and for individual and
collective well-being in a society where peace has been
restored and where free enterprise, justice and dignity are
guaranteed for all.
This is an enormous undertaking, but a necessary
one after a decade of ordeals in what was a war in
everything but name — a war that was inflicted on us,
and which allowed terrorism and extremism to do
violence against society, values, dignity and people’s
consciences. My country is re-emerging, slowly, from
these tragic events, which were foreign to Islam. Many
things have been said in various forums about this ordeal
which engulfed my country — most often, alas, by people
who are hostile to or who have only a superficial
knowledge of Algerian society and its problems. I will
refrain here from condemning anyone’s opinions, but I do
believe that when a people has been exposed to a tragedy
like the one in Algeria, for a whole decade, and has faced
up to it with the courage and tenacity which the Algerian
people have shown, then that people should at the least
have the right to use its own Republic’s institutions to
defend itself.
Yes, my country has been wounded — the very
flesh of its children has been wounded. Tens of thousands
of them are dead — some victims of fanaticism, some
victims of others’ madness. In general terms, people have
been victimized by the general confusion that nearly
brought the Republic to its knees, hence Algeria’s
overwhelming desire to defend its existence.
14


In this context of passions unleashed, disorder, the
instinct for murder, the marginalization of society,
devastating nihilism and blood and tears, men, women and
children have lived through untold suffering and the
country’s infrastructure has been flagrantly and blindly
destroyed, with extremely negative effects on our economy.
Today the Algerian people are licking their wounds.
The main thrust of our national recovery is civil concord;
this shows the innate magnanimity of our people and our
unshakeable commitment to the lofty values of tolerance
which characterize true Islam. Today, the Algerian people
are rejecting violence because it is not part of our tradition.
They are committed to pivotal human rights, as they were
during their struggle for independence and during the
building of their country. They proved this in the
referendum of 16 September by saying a resounding "yes"
to the law on civil concord adopted by the Parliament in
July. They proved this also by opening their hearts and
extending the hand of generosity to those who had defied
society and the laws of the Republic. They are proving it
through their reliance on the law, itself increasingly inspired
by the lofty ideals of the State of law and which, without
being repressive, may not be broken by anyone, including
the State. They have proved it because, true to their own
selves, they know that peace and solidarity alone are the
keys to economic and social progress.
The principles which we are recommending in
international relations we are also resolutely endeavouring
to implement at home, on a national level. With the
restoration of peace, we shall consolidate all freedoms. We
will irreversibly establish a culture of democracy and
pluralism. We are currently committed to eliminating all
bureaucratic obstacles to free economic activity throughout
the country, endeavouring in this way to establish the rules
of social liberalism and the market economy.
On a regional level, we are pursuing negotiations with
the European Union on an association agreement and on the
Barcelona process. We shall spare no effort in relaunching
the project to construct an Arab Maghreb Union on the
basis of renewed inspiration, rational action and realistic
aims established in such a way as to ensure a viable,
reliable and long-lasting institution. Like other countries,
Algeria will pursue its negotiations to become a member of
the World Trade Organization. On an African level, it will
work unceasingly towards the advancement of the economic
integration agreements reached within the framework of the
Organization of African Unity; to settle the conflicts that
are tearing the continent apart; and to promote long-lasting
peace, which is favourable to sustained development.
In short, Algeria believes that in order to contribute
in a useful manner to the future of the world, the peaceful
settlement of conflicts, international stability, solidarity
between nations and equity in international relations,
Algeria must adapt to the economic and political realities
of this world, modernize, reinforce and liberalize the
general framework within which its economy operates,
encourage private investment and ensure equal
opportunity for all its citizens while ensuring their human
development. This comprehensive and coherent action
will be taken by my country in order to adapt to the way
the world is now, so that it can succeed and so that it can
gain its rightful place among the nations of the world, a
place we first won thanks to our tradition of support for
the ideals of this Organization.
Algeria is slowly but surely beginning to get back on
its feet. It has entered a period of convalescence. It has
done so thanks to its people’s potential, vitality and
energy and, thanks also to the solidarity shown by many
sister nations and friends throughout the world. From this
rostrum let me express the Algerian people’s deep
gratitude for and recognition of that solidarity.
We are at the end of one century and on the
threshold of the next. We are at the end of one
millennium and on the threshold of another. I share to
some extent the belief that these milestones of our era do
have an impact on the life and evolution of the human
race.
The twentieth century has had its moments of glory,
notably in bringing colonialism to an end, in combating
racism and in eliminating apartheid. But it has also had
its setbacks and failures, manifested in persistent
underdevelopment, in the not always successful struggle
to eliminate poverty and in the never-ending quest for
better concord between peoples.
Will we draw enough inspiration from these
milestones to turn around mindsets that still rigidly abide
by outdated concepts of international life? Will we be
able to hold out a fraternal hand to each other so that
well-being can be better shared out in the world? Will we
be capable of preparing a world for future generations
that is better than the one in which we live? We can
answer all these questions with a “yes”, and it is with
these optimistic words of hope that I conclude my
statement.